Citation Nr: 0433764	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for a chronic skin 
condition, with clinical manifestations of acneform skin 
eruptions, tinea pedis, and onychomycosis, currently rated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision, by the Montgomery, Alabama, Regional Office (RO), 
which denied the veteran's claim of entitlement to an 
increased rating for a skin condition, with clinical 
manifestations of acneform skin eruptions, tinea pedis, and 
onychomycosis.  The veteran perfected a timely appeal of that 
determination to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran essentially contends that he is entitled to an 
increased rating for his service-connected skin disorder.  In 
his substantive appeal (VA Form 9), dated in June 2003, the 
veteran indicated that he has problems with ulcerations, 
extensive exfoliation, and crusting.  The veteran also 
indicated that his skin condition becomes worse when he gets 
nervous or anxious.  He noted that the skin condition causes 
disfiguration and was basically repugnant; as such, a higher 
evaluation is warranted.  

The veteran's skin disability is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin, including the criteria in 
Diagnostic Codes 7800 and 7806.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  In 
deciding such case, a determination must be made whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and only the earlier 
version of the regulation for the period prior to the 
effective date of the change may be applied.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  

Under the former version of Diagnostic Code 7806, where the 
skin condition was characterized by constant exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent rating was warranted.  If, on the other hand, 
the skin condition was characterized by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or was exceptionally repugnant, then a 50 
percent rating was warranted.  38 C.F.R. § 4.118, Code 7806 
(2004).  

According to the revised rating criteria, Diagnostic Code 
7806 [dermatitis or eczema] provides a 60 percent rating if 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or if constant or 
near-constant systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required during the 
past 12-month period.  A 30 percent rating applies if 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or if systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118 (2004).  

The most recent VA examination of July 2002 is inadequate for 
purposes of determining whether the veteran meets the 
criteria for a 60 percent evaluation under the revised rating 
criteria which became effective as of August 30, 2002.  The 
examiner specifically reported that no medical records were 
available for review.  The examiner noted that the veteran 
had a rash on the mid sternum and on both the left and right 
arms, some crusting of the lesions in his hairline and two 
well-healed scars over the olecranon process on both the left 
and right.  However, the percentage of body area affected by 
the veteran's skin disorder was not specified.  Likewise, no 
opinion was provided as to whether the skin disorder caused 
marked disfigurement or was exceptionally repugnant.  
Therefore, in order to obtain clarifying medical opinion 
evidence on the current severity of the skin disorder, a 
remand is required. 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should request that the 
veteran identify all medical care 
providers who may possess additional 
records referable to treatment for his 
skin disorder.  The RO should obtain 
records from all sources identified by 
the veteran.  Regardless of the veteran's 
response, the RO should obtain all 
outstanding VA records and treatment 
notes.

2.  The veteran should be afforded a VA 
dermatology examination in order to 
determine the current extent and severity 
of his service-connected skin condition.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should provide complete responses to all 
inquiries on the Disability Examination 
Worksheet for Skin Diseases.  As noted in 
the worksheet for the skin diseases 
examination, the scars examination 
worksheet should also be completed if 
appropriate. 

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  In so 
doing, the RO must consider both the 
former rating criteria for the evaluation 
of skin disorders and the current 
schedular criteria for rating skin 
disorders, and rate the veteran's 
disability by reference to whichever 
schedular criteria is more favorable to 
him.  

4.  If the determination remains adverse 
to the veteran, in any way, both he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



